Case 8:20-cv-01486-SDM-AEP Document 4 Filed 07/17/20 Page 1 of 5 PageID 10


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  UNITED STATES OF AMERICA,

  v.                                                 CASE NO. 8:20-cv-1486-T-23AEP
                                                              8:13-cr-200-T-23AEP
  RONALD MARK NIXON, JR.
  ____________________________________/

                                           ORDER

         Nixon submitted correspondence in the criminal case (Doc. 91) that the

  district court (1) construed as both a motion under 28 U.S.C. § 2255 to vacate and

  a motion to appoint counsel and (2) directed the clerk to file the papers under a

  new civil case number as an action under Section 2255. (Docs. 1 and 2) Affording

  his papers a generous interpretation, Nixon challenges both his conviction for

  possession of a firearm in furtherance of a drug trafficking offense and his sentence

  of 188 months’ imprisonment, both of which are in accord with his plea agreement.

  Nixon is barred from pursing an unauthorized second or successive Section 2255

  motion to vacate.

         Rule 4, Rules Governing Section 2255 Cases, requires both a preliminary

  review of the motion to vacate and a summary dismissal “[i]f it plainly appears from

  the face of the motion, any attached exhibits, and the record of prior proceedings that

  the moving party is not entitled to relief . . . .” Accord Wright v. United States,
Case 8:20-cv-01486-SDM-AEP Document 4 Filed 07/17/20 Page 2 of 5 PageID 11


  624 F.2d 557, 558 (5th Cir. 1980) 1 (finding the summary dismissal of a Section 2255

  motion was proper “[b]ecause in this case the record, uncontradicted by [defendant],

  shows that he is not entitled to relief”); Hart v. United States, 565 F.2d 360, 361

  (5th Cir. 1978) (“Rule 4(b) [Rules Governing § 2255 Proceedings], allows the district

  court to summarily dismiss the motion and notify the movant if ‘it plainly appears

  from the face of the motion and any annexed exhibits and the prior proceedings in

  the case that the movant is not entitled to relief . . . .’”). See United States v. Deal,

  678 F.2d 1062, 1065 (11th Cir. 1982) (citing Wright and Hart).

           The district court denied Nixon’s earlier challenge to this same conviction,

  and the circuit court dismissed the appeal for lack of jurisdiction. (Docs. 7 and 21 in

  14-cv-1449) Nixon cannot pursue a second or successive motion without

  authorization from the Eleventh Circuit Court of Appeals. “Before a second or

  successive application permitted by this section is filed in the district court, the

  applicant shall move in the appropriate court of appeals for an order authorizing the

  district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Felker v.

  Turpin, 518 U.S. 651, 664 (1996); Dunn v. Singletary, 168 F.3d 440, 442 (11th Cir.

  1999).

           The pending motion to vacate is, therefore, a second or successive action that

  is subject to specific restrictions because a district court lacks jurisdiction to review a

  second or successive motion without the requisite authorization from the circuit


           1
            Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued
  before October 1, 1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
  1981) (en banc).


                                                    -2-
Case 8:20-cv-01486-SDM-AEP Document 4 Filed 07/17/20 Page 3 of 5 PageID 12


  court. Burton v. Stewart, 549 U.S.147, 157 (2007) (“Burton neither sought nor

  received authorization from the Court of Appeals before filing his 2002 petition, a

  ‘second or successive’ petition challenging his custody, and so the District Court was

  without jurisdiction to entertain it.”); Farris v. United States, 333 F.3d 1211, 1216

  (11th Cir.2003) (“The AEDPA provides that, to file a second or successive § 2255

  motion, the movant must first file an application with the appropriate court of

  appeals for an order authorizing the district court to consider it. See 28 U.S.C.

  § 2244(b)(3)(A). Without authorization, the district court lacks jurisdiction to

  consider a second or successive petition.”).

         Affording his correspondence a generous interpretation, Nixon asserts

  entitlement to proceed under Davis v. United States, 139 S. Ct. 2319 (2019), which

  holds that the residual clause in 18 U.S.C. § 924(c)(3)(B) is “unconstitutionally

  vague.” Davis applies retroactively. In re: Wissam T. Hammoud, 931 F.3d 1032, 1038,

  1039 (11th Cir. 2019) (“We conclude that Davis, like Johnson before it, announced a

  new substantive rule[, and] we conclude that, taken together, the Supreme Court’s

  holdings in Davis and Welch ‘necessarily dictate’ that Davis has been ‘made’

  retroactively applicable to criminal cases that became final before Davis was

  announced.”). Section 2255(h) permits the circuit court to authorize a second or

  successive motion under two circumstances, specifically:

               A second or successive motion must be certified as provided in
               section 2244 by a panel of the appropriate court of appeals to
               contain —

                      newly discovered evidence that, if proven and
                      viewed in light of the evidence as a whole, would


                                             -3-
Case 8:20-cv-01486-SDM-AEP Document 4 Filed 07/17/20 Page 4 of 5 PageID 13


                        be sufficient to establish by clear and convincing
                        evidence that no reasonable factfinder would
                        have found the movant guilty of the offense; or

                        a new rule of constitutional law, made retroactive
                        to cases on collateral review by the Supreme
                        court, that was previously unavailable.

  Nixon fails to represent that the circuit court has granted him the necessary

  authorization. Nixon must obtain authorization from the circuit court to file a

  second or successive motion to vacate before jurisdiction is proper in the district

  court.

           Generally, an applicant cannot appeal a district court’s denial of relief under

  Section 2255 unless either the district court or the circuit court issues a certificate of

  appealability (“COA”). However, as Williams v. Chatman, 510 F.3d 1290, 1295 (11th

  Cir. 2007), explains (in the context of an application for the writ of habeas corpus

  under Section 2254), a COA cannot issue in this action because the district court

  cannot entertain the motion to vacate to review the second or successive action:

                 Because he was attempting to relitigate previous claims that
                 challenge the validity of his conviction, Williams was required
                 to move this Court for an order authorizing the district court to
                 consider a successive habeas petition. See 28 U.S.C.
                 § 2244(b)(3)(A). Without such authorization, the district court
                 lacked subject matter jurisdiction to consider the successive
                 petition, and therefore could not issue a COA with respect to
                 any of these claims.

  See United States v. Robinson, 579 F. App’x 739, 741 n.1 (11th Cir. 2014) 2 (applying

  Williams in determining that the district court lacked jurisdiction because the motion




           “Unpublished opinions are not considered binding precedent, but they may be cited as
           2

  persuasive authority.” 11th Cir. Rule 36-2.


                                                 -4-
Case 8:20-cv-01486-SDM-AEP Document 4 Filed 07/17/20 Page 5 of 5 PageID 14


  to alter or amend a judgment under Rule 60(b), Federal Rules of Civil Procedure,

  was actually an impermissible second or successive motion under Section 2255 and,

  as a consequence, “a COA was not required to appeal the denial of the motion”).

        The construed motion to vacate under 28 U.S.C. § 2255 (Doc. 1) is

  DISMISSED as an unauthorized second or successive motion. The construed

  motion for the appointment of counsel (Doc. 2) is DENIED AS MOOT. The clerk

  must close this case.

        ORDERED in Tampa, Florida, on July 17, 2020.




                                          -5-
